           Case 1:17-cv-00271-GSK Document 60                           Filed 06/02/21   Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE: HON. GARY S. KATZMANN, JUDGE

------------------------------------------------------------------------- X
SECOND NATURE DESIGNS, LTD.                                                :
                                                                           :
                  Plaintiff,                                               :
                                                                           :
                  v.                                                       :       Court No. 17-00271
                                                                           :
UNITED STATES OF AMERICA,                                                  :
                                                                           :
                  Defendant.                                               :
------------------------------------------------------------------------- X

                                           JOINT STATUS REPORT

         Pursuant to this Court’s order dated May 20, 2021, see ECF 59, the parties hereby submit

this joint status report. The parties have begun discussing various case management procedures

in an effort to streamline the litigation and presentation of legal issues on a partial motion for

summary judgment before this Court.

         These procedures involve dividing the 839 items at issue in this case into representative

groups, the parties agreeing to a representative style as well as to stipulated facts for each group

and representative style, and presenting the legal issues involved in classification in order to

request summary judgment for each group of styles. The parties are currently working together

to explore whether agreement on the groups, representative styles, and stipulated facts may be

achieved. Should agreement not be achieved, the parties may need to engage in further

discovery.

         The parties have also identified a separate group of styles for which the parties require

the Court to resolve an outstanding legal issue, namely whether classification is governed by

Note 2 to Ch. 6, HTSUS, or by a GRI 3(b) essential character analysis. Following determination
         Case 1:17-cv-00271-GSK Document 60                  Filed 06/02/21     Page 2 of 3




of this legal issue by the Court, the parties will need to engage in discovery to arrive at

classification for all the styles in this group.

        Accordingly, the parties are working towards the proposed case management procedures

outlined above. Defendant has discussed with Plaintiff the filing of a joint motion for case

management before this Court regarding these proposed procedures as well as filing a stay of

discovery, in the near future. A stay of discovery is contemplated to allow for the parties to

determine the groups of merchandise, representative styles and stipulated facts, as well as to

allow for the discovery that will be needed after the legal issue of the proper methodology to

classify the product styles of one group has been decided by the Court. The parties will request a

teleconference with the Court once the case management motion is filed.

         In light of the above, the parties jointly request that this Court enter a further order

requiring the Filing of a Joint Status Report on June 16, 2021 and continue to hold Defendant’s

Motion to Compel in abeyance while the parties work on these proposed procedures.

Respectfully submitted,

/s/ John M. Peterson                                     BRIAN M. BOYNTON
John M. Peterson                                         Acting Assistant Attorney General
Patrick B. Klein
NEVILLE PETERSON LLP                                     JEANNE E. DAVIDSON
One Exchange Plaza                                       Director
55 Broadway, Suite 2602
New York, NY 10006                                       JUSTIN R. MILLER
(212)-635-2730                                           Attorney-In-Charge
jpeterson@npwny.com                                      International Trade Field Office
Counsel for Second Nature Designs, Ltd.
                                                   By:   /s/ Aimee Lee
                                                         AIMEE LEE
                                                         Assistant Director

                                                         /s/ Brandon A. Kennedy
                                                         BRANDON A. KENNEDY
                                                         Trial Attorney
                                                         Department of Justice, Civil Division
        Case 1:17-cv-00271-GSK Document 60   Filed 06/02/21   Page 3 of 3




                                        Commercial Litigation Branch
                                        26 Federal Plaza – Suite 346
                                        New York, New York 10278
                                        (212) 264-9237
Dated: June 2, 2021                     Attorneys for Defendant
